
	
		I
		111th CONGRESS
		1st Session
		H. R. 408
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to convey to the
		  City of Henderson, Nevada, certain Federal land located in the City, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Nevada Limited Transition
			 Area Act.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the City of Henderson, Nevada.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Nevada.
			(4)Transition
			 AreaThe term Transition Area means the
			 approximately 502 acres of Federal land located in Henderson, Nevada, and
			 identified as Limited Transition Area on the map entitled
			 Southern Nevada Limited Transition Area Act and dated March 20,
			 2006.
			3.Southern Nevada
			 limited Transition Area
			(a)ConveyanceNotwithstanding
			 the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.), on request of the City, the Secretary
			 shall, without consideration and subject to all valid existing rights, convey
			 to the City all right, title, and interest of the United States in and to the
			 Transition Area.
			(b)Use of land for
			 nonresidential development
				(1)In
			 generalAfter the conveyance to the City under subsection (a),
			 the City may sell, lease, or otherwise convey any portion or portions of the
			 Transition Area for purposes of nonresidential development.
				(2)Method of
			 sale
					(A)In
			 generalThe sale, lease, or conveyance of land under paragraph
			 (1) shall be through a competitive bidding process.
					(B)Fair market
			 valueAny land sold, leased, or otherwise conveyed under
			 paragraph (1) shall be for not less than fair market value.
					(3)Compliance with
			 charterExcept as provided in paragraphs (2) and (4), the City
			 may sell, lease, or otherwise convey parcels within the Transition Area only in
			 accordance with the procedures for conveyances established in the City
			 Charter.
				(4)Disposition of
			 proceedsThe gross proceeds from the sale of land under paragraph
			 (1) shall be distributed in accordance with section 4(e) of the Southern Nevada
			 Public Land Management Act of 1998 (112 Stat. 2345).
				(c)Use of land for
			 recreation or other public purposesThe City may elect to retain
			 parcels in the Transition Area for public recreation or other public purposes
			 consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by
			 providing to the Secretary written notice of the election.
			(d)Noise
			 compatibility requirementsThe City shall—
				(1)plan and manage
			 the Transition Area in accordance with section 47504 of title 49, United States
			 Code (relating to airport noise compatibility planning), and regulations
			 promulgated in accordance with that section; and
				(2)agree that if any
			 land in the Transition Area is sold, leased, or otherwise conveyed by the City,
			 the sale, lease, or conveyance shall contain a limitation to require uses
			 compatible with that airport noise compatibility planning.
				(e)Reversion
				(1)In
			 generalIf any parcel of land in the Transition Area is not
			 conveyed for nonresidential development under this Act or reserved for
			 recreation or other public purposes under subsection (c) by the date that 20
			 years after the date of enactment of this Act, the parcel of land shall, at the
			 discretion of the Secretary, revert to the United States.
				(2)Inconsistent
			 useIf the City uses any parcel of land within the Transition
			 Area in a manner that is inconsistent with the uses specified in this
			 section—
					(A)at the discretion
			 of the Secretary, the parcel shall revert to the United States; or
					(B)if the Secretary
			 does not make an election under paragraph (1), the City shall sell the parcel
			 of land in accordance with this section.
					
